DETAILED ACTION

NOTE:  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction Requirement
1.	Applicant’s response 05/28/2021 to election is acknowledged.  Applicant elected species namely MSP and PrtP from Treponema pedis; MSP and Haemolysin III from Treponema phagedenis; PrtP from Treponema vincentii; and Apr2, Apr5 and Bpr from Dichelobacter nodosus, and any combinations thereof from claim 51.
Status of claims

2.	Claims 30, 33 and 48-58 pending.
	Claim 30 has been amended. 
	New claims 48-58 have been added.
	Claims 1-29, 31, 32 and 34-47 are canceled
	Claims 30, 33, 48-49, 51-56 and 58 are under examination.
	Claims 50 and 57 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species of invention.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and a signed copy of the same is attached to this office action.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


5.	Claims 30, 33, 48-49, 51-56  and 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for the treatment of bovine digital dermatitis, the method comprising: administering an effective amount of a pharmaceutical composition comprising an immunogenically effective amount of a Treponema pedis bacterin to the mammal, wherein the pharmaceutical composition comprises Treponema pedis bacterin in the form of a suspension of killed bacteria, wherein the pharmaceutical composition further comprises one or more isolated antigens PrtPM, TlyC and OrfC from Treponema pedis and Apr 2BM from D. nodosus, wherein said antigens are optionally recombinantly produced, wherein the pharmaceutical composition is a vaccine, wherein the pharmaceutical composition further comprises a pharmaceutically acceptable carrier does not reasonably provide enablement for a method for prevention of digital dermatitis in a mammal, the method comprising: administering an effective amount of a pharmaceutical composition comprising an immunogenically effective amount of a Treponema pedis bacterin to the mammal, wherein the digital dermatitis is bovine digital dermatitis, contagious ovine digital dermatitis, footrot or combinations thereof, wherein the pharmaceutical composition comprises Treponema pedis bacterin in the form of a suspension of killed bacteria, wherein the pharmaceutical composition further comprises one or more isolated antigens from Treponema spp. or other digital dermatitis causative pathological agents, wherein said one or more isolated antigens are selected from the group consisting of PrtPM, TlyC and OrfC from Treponema pedis; and Apr2BM, Apr5M and BprM from Dichelobacter nodosus, wherein said antigens are optionally recombinantly produced, wherein the pharmaceutical composition further comprises an immunogenically effective amount of a bacterin selected from the group consisting of Treponema medium, Treponema vincentii, Treponema phagedenis, Treponema refringens, Treponema calligyrum, Treponema maltophilum and Treponema brennaborense, and any combination thereof, wherein the pharmaceutical composition is a vaccine, wherein the pharmaceutical composition further comprises a pharmaceutically acceptable carrier.  The specification does not enable any person skilled in the art to make and use the invention commensurate in scope with these claims.
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir.1988). The court in Wands states: “Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue,’ not ‘experimentation.’ ” (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the predictability or unpredictability of the art, (5) the relative skill of those in the art, (6) the amount or direction or guidance presented, (7) the presence or absence of working examples, and (8) the quantity of experimentation necessary.  Although the quantity of experimentation alone is not dispositive in a determination of whether the required experimentation is undue, this factor does play a central role.  For example, a very limited quantity of experimentation may be undue in a fledgling art that is unpredictable where no guidance or working examples are provided in the specification and prior art, whereas the same amount of experimentation may not be undue when viewed in light of some guidance or a working example or the experimentation required is in a predictable established art.  Conversely, a large quantity of experimentation would require a correspondingly greater quantum of guidance, predictability and skill in the art to overcome classification as undue experimentation.  In Wands, the determination that undue experimentation was not required to make the claimed invention was based primarily on the nature of the art, and the probability that the required experimentation would result in successfully obtaining the claimed invention. (Wands, 8 USPQ2d 1406).  Thus, a combination of factors which, when viewed together, would provide an artisan of ordinary skill in the art with an expectation of successfully obtaining the claimed invention with additional experimentation would preclude the classification of that experimentation as undue.  A combination of Wands factors, which provide a very low likelihood of 
1-2 .Breadth of the claims and the nature of the invention.
In regards to the method of prevention of digital dermatitis in a mammal and the breadth of the claims, the broadest interpretation that applies is “preventing digital dermatitis in any and all mammals using Treponema pedis bacterin and many other isolated antigens.  The specification fails to show that prevention of digital dermatitis in a mammal.
3-4. The state of prior art and the level of predictability in the art.
The state of the prior art is devoid of prevention of digital dermatitis in a mammal.
5. The relative skill in the art.
The relative skill in the art as it relates to the invention is characterized by that of a M.D. or Ph. D. level individual. 
6-7. The amount of guidance present and the existence of working examples.
The applicant has provided guidance for a method of treatment of bovine digital dermatitis using two doses (one on day 0 and the second one three week later) of Treponema pedis bacterin, wherein the pharmaceutical composition further comprises one or more isolated antigens PrtPM, TlyC and OrfC from Treponema pedis and Apr 2BM from D. nodosus (Example 2) .The specification is totally silent in regards to prevention of digital dermatitis in any and all mammals.
8. The quantity of experimentation necessary.
The amount of experimentation that is required is undue for preventing digital dermatitis. Therefore, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, and the high degree of unpredictability as evidenced by the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention.
 	It must be noted that the issue in this case is the breath of the claims in light of the predictability of the art as determined by the number of working examples, the skill Ievel of the artisan and the guidance presented in the instant specification and the prior art of record. The Applicants make and test position is inconsistent with the decisions of In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA In re Wands, 858 F.2d at 737, 8 USPQZd at 1404 (Fed. Cir. 1988). Therefore, for the instant specification to be enabling, it needs to provide direction/guidance for preventing digital dermatitis in any and all mammals.  Absent sufficient guidance/direction one of skill in the art would not be able to practice the claimed invention commensurate in scope with the claims. Thus, for all these reasons, the specification is not considered to be enabling for one skilled in the art to make and use the claimed invention as the amount of experimentation required is undue, due to the broad scope of the claims, the lack of guidance and insufficient working examples provided in the specification and the high degree of unpredictability as evidenced by the state of the prior art, attempting to test all the different type of digital dermatitis in mammals encompassed by the claimed invention would constitute undue experimentation. Therefore, applicants have not provided sufficient guidance to enable one of skill in the art to make and use the claimed invention in a manner that reasonably correlates with the scope of the claims, to be considered enabling.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 30, 33, 48 and 56 are rejected under 35 U.S.C. 103(a) as being unpatentable over Keil  
 et al Appl Environ Microbiol. 2014 Jul; 80(14): 4427–4432 (IDS).
 Keil et al teach a method of vaccinating (i.e., method of treating) calves against digital dermatitis (DD) with inactivated monovalent or bivalent Treponema species bacterin results in a humoral immune response and a significant reduction of clinical disease.   However, the art deficient in teaching Treponema pedis bacterin.
Klitgaard et al teach species belonging to the Treponema denticola/Treponema pedis-like and Treponema phagedenis-like phylogenetic clusters were among the most prevalent treponemes in both the dairy herd environment and the DD lesions (abstract).  The art identifies 16SrRNA of T. pedis and T.pedis as one of the phylotype (see Materials and methods; results and Table 2).  Therefore, it would have been obvious to one skilled in the art, at the time first inventor to file to use the Treponema pedis bacterin because it would help to treat calves against digital dermatitis (DD).   
One would have had a reasonable expectation of success because methodology and Treponema pedis bacterin have been taught by both Keil et al and Klitgaard et al. Therefore, the combination of the prior arts renders the instant claims prima- facie obvious absent evidence to the contrary.
Conclusion
8.	No claims are allowed.
Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Padmavathi. Baskar whose telephone number is (571)272-0853.  The
Examiner can normally be reached on Mon-Fri 9:00 A.M-5:30 P.M. 
     	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary B. Nickol can be reached on 571- 272- 0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
   	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

Respectfully,


/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        Padmavathi Baskar, Ph.D. (Microbiology and Immunology)